UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0001368757 GTJ REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5188065 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 444 Merrick Road, Lynbrook, New York (Address of principal executive offices) (Zip Code) (516) 881-3535 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered NONE NONE Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked priced of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter:N/A Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: As of March 25, 2011, there were 13,529,131 shares of common stock issued and outstanding. GTJ REIT, INC. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS PAGE PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 13 ITEM 1B. UNRESOLVED STAFF COMMENTS 22 ITEM 2. PROPERTIES 23 ITEM 3. LEGAL PROCEEDINGS 24 ITEM 4. REMOVED AND RESERVED 24 PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASERS OF EQUITY SECURITIES 25 ITEM 6. SELECTED FINANCIAL DATA 26 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 – F-36 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 ITEM 9A. CONTROLS AND PROCEDURES 41 ITEM 9B. OTHER INFORMATION 41 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 42 ITEM 11. EXECUTIVE COMPENSATION 45 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 56 ITEM 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 56 ITEM 14. PRINCIPAL ACCOUNTANT’S FEES AND SERVICES 58 PART IV ITEM 15. EXHIBITS 60 PART I FORWARD-LOOKING STATEMENTS Certain information included in this Annual Report contains or may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933,as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934,as amended (the “Exchange Act”).Historical results and trends should not be taken as indicative of future operations. Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and expectations, are generally identifiable by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project,” “prospects,” or similar expressions. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions generally and the real estate market specifically; legislative or regulatory changes, including changes to laws governing the taxation of real estate investment trusts (“REITs”); availability of capital; interest rates; our ability to service our debt; competition; supply and demand for operating properties in our current and proposed market areas; generally accepted accounting principles; and policies and guidelines applicable to REITs; and litigation. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Although we believe the assumptions underlying the forward-looking statements, and the forward-looking statements themselves, are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that these forward-looking statements will prove to be accurate. In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of this information should not be regarded as a representation by us or any other person that our objectives and plans, which we consider to be reasonable, will be achieved.The forward-looking statements are made as of the date of this Annual Report, and the Registrant assumes no obligation to update the forward-looking statements or to update the reasons actual results could differ from those projected in such forward-looking statements. ITEM 1.BUSINESS Introduction The use of the words “we”, “us” or “our” refers to GTJ REIT, Inc., a Maryland corporation, and its subsidiaries, except where the context otherwise requires. We were incorporated in Maryland on June 23, 2006 to engage in any lawful act or activity including, without limitation or obligation, qualifying as a real estate investment trust (“REIT”), under Sections 856 through 860, or any successor sections of the Internal Revenue Code of 1986, as amended (the “Code”), for which corporations may be organized under Maryland General Corporation Law. We have focused primarily on the ownership and management of commercial real estate located in New York City and also have one property located in Farmington, Connecticut. In addition, we provide, through our taxable REIT subsidiaries, outdoor maintenance and shelter cleaning services to outdoor advertising companies and government agencies in New York, New Jersey, Arizona and California as well as electrical construction services to a broad range of commercial, industrial, institutional, and governmental customers in New York, and beginning October 1, 2010, we operate and manage parking facilities located in New York City. On March 29, 2007, we commenced operations upon the completion of the Reorganization described below. Effective July 1, 2007, we elected to be treated as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”), and elected December 31st as our fiscal year end. Additionally, in connection with the Tax Relief Extension Act of 1999 (“RMA”), we are permitted to participate in activities outside the normal operations of the REIT so long as these activities are conducted in entities which elect to be treated as taxable subsidiaries under the Code subject to certain limitations. On July24, 2006, we entered into an Agreement and Plan of Merger (the “Agreement”) by with Triboro Coach Corp., a New York corporation (“Triboro”); Jamaica Central Railways, Inc., a New York corporation (“Jamaica”); Green Bus Lines,Inc., a New York corporation (“Green” and together with Triboro and Jamaica, collectively referred to as the “Bus Companies” and each referred to as a “Bus Company”); Triboro Acquisition, Inc., a New York corporation (“Triboro Acquisition”); Jamaica Acquisition, Inc., a New York corporation (“Jamaica Acquisition”); and Green Acquisition, Inc., a New York corporation (“Green Acquisition” and together with Jamaica Acquisition and Triboro Acquisition collectively referred to as the “Acquisition Subsidiaries” and each referred to as an “Acquisition Subsidiary”). The transactions contemplated under the Agreement closed on March 29, 2007. The effect of the merger transactions was to complete a reorganization (“Reorganization”) of the ownership of the Bus Companies into GTJ REIT, Inc. with the surviving entities of the merger of the Bus Companies and the Acquisition Subsidiaries becoming wholly-owned subsidiaries and the former shareholders of the Bus Companies becoming stockholders in the Company. 1 Under the terms of the Agreement, each issued and outstanding share of common stock of each of the Bus Companies immediately prior to the effective date of the mergers, was converted into the right to receive the following shares of our common stock: ● Each share of Green common stock was converted into the right to receive 1,117.429975 shares of the Company’s common stock. ● Each share of Triboro common stock was converted into the right to receive 2,997.964137 shares of the Company’s common stock. ● Each share of Jamaica common stock was converted into the right to receive 195.001987 shares of the Company’s common stock. At the time of the Reorganization, the Bus Companies, including their subsidiaries, owned a total of six rentable parcels of real property (all on a triple net basis), four of which are currently leased to the City of New York, one of which is currently leased to a commercial tenant, and one of which a portion is currently leased to a commercial tenant and the remainder, which was utilized by the Company’s discontinued paratransit business, is currently available for lease. There was an additional property of negligible size which is not rentable. At December 31, 2010, we owned seven properties containing a total of approximately 561,000 square feet of leasable area. Prior to the Reorganization, the Bus Companies and their subsidiaries, collectively, operated a group of outdoor maintenance businesses and the discontinued paratransit business, which was acquired as part of the Reorganization. Additionally, we have an insurance subsidiary, which used to insure the former bus company operations, that is being wound down as cases are resolved. In 2009, we expanded our operations to include electrical construction services, and in 2010, began operating and managing parking facilities. Description of REIT Business Our REIT business consists of the acquisition, ownership and management of real properties.We currently own seven parcels of real property, each of which are described in further detail in the “Portfolio of Real Properties” section.We intend to further expand our real property portfolio beyond these seven parcels. Investing in Real Properties We seek to acquire quality real properties at favorable prices. We believe that quality tenants seek well-managed properties that offer superior and dependable services, particularly in competitive markets. We believe that a critical success factor in property acquisition lies in possessing the flexibility to move quickly when an opportunity presents itself. We intend to acquire fee ownership of real properties, but may also enter into joint venture arrangements. We seek to maximize current and long-term net income and the value of our assets. Our policy is to acquire assets where we believe opportunities exist for reasonable investment returns. Decisions relating to the purchase or sale of properties are made by our Board of Directors. Our Board of Directors is responsible for monitoring the administrative procedures, investment operations, and performance of our company to ensure our policies are carried out. Our Board of Directors oversees our investment policies to determine that our policies are in the best interests of our stockholders. Stockholders have no voting rights with respect to implementing our investment objectives and policies, all of which are the responsibility of our Board of Directors and may be changed at any time. Types of Investments We intend to invest primarily in quality real properties. To the extent it is in the interests of our stockholders, we will seek to invest in a diversified portfolio of real properties within our geographic area that will satisfy our primary investment objectives of providing our stockholders with stable cash flow, preservation of capital and growth of income and principal without taking undue risk. Because a significant factor in the valuation of income-producing real property is the potential for future income, we anticipate that the majority of properties we acquire will have both the potential for growth in value and the ability to provide cash distributions to stockholders. 2 We intend to acquire properties with mortgage or other debt.We may also acquire properties for shares of our common stock. We do not intend to incur aggregate indebtedness in excess of 75% of the gross fair value of our real properties. Fair value will be determined by an independent certified appraiser and in a similar manner as the fair determination at the time of purchase satisfactory to our Board of Directors. Considerations Related to Potential Real Property Acquisitions The following are some of the material considerations which we evaluate in relation to potential acquisitions of real property: ● geographic location and type of property; ● construction quality and condition; ● potential for capital appreciation; ● the general credit quality of current and potential tenants; ● the potential for rent increases; ● the interest rate environment; ● potential for economic growth in the tax and regulatory environment of the community in which the property is located; ● potential for expanding the physical layout of the property; ● occupancy and demand by tenants for properties of a similar type in the same geographic vicinity; ● prospects for liquidity through sale, financing or refinancing of the property; ● competition from existing properties and the potential for the construction of new properties in the area; and ● treatment under applicable federal, state and local tax and other laws and regulations. We will not acquire any potential real property until we obtain an environmental assessment for each property and are satisfied with the environmental status of the property. In determining whether to acquire a particular parcel of real property, we may obtain an option on such property. Typically, the amount paid for an option, if any, is surrendered if the real property is not acquired. In the event that the real property is acquired, the amount paid for the option, if any,is typically credited against the purchase price if the real property. In acquiring real properties, we will be subject to risks, including: ● changes in general economic or local conditions; ● changes in supply of or demand for similar competing properties in an area; ● changes in interest rates and availability of permanent mortgage funds which may render the sale of a property difficult or unattractive; ● changes in tax, real estate, environmental and zoning laws; ● periods of high interest rates and tight money supply which may make the sale of properties more difficult; ● tenant turnover; and ● general overbuilding or excess supply in the market area. 3 For a more detailed description of risks relating to our real estate business, see Item 1A-“Risk Factors.” We anticipate that the purchase price of properties we acquire will vary depending on a number of factors, including size and location. In addition, our operating cost will vary based on the amount of debt we incur in connection with financing the acquisition. We may not be able to purchase a diverse portfolio of real properties unless we find sources of financing. It is difficult to predict the actual number of properties that we will actually acquire because the purchase prices of properties varies widely and our investment in each will vary based on the amount and cost of leverage we use. Real Property Acquisition Process We intend to acquire real properties using newly formed wholly-owned subsidiaries. In addition to fee simple interests, we may acquire long-term ground leases. Other methods of acquiring real property may be used when advantageous. For example, we may acquire properties through a joint venture or the acquisition of substantially all of the interests of an entity that in turn owns a parcel of real property. We may commit to acquire real properties subject to completion of construction in accordance with terms and conditions specified by our Board of Directors. In such cases, we will be obligated to acquire the real property at the completion of construction, provided that (i)the construction conforms to definitive plans, specifications and costs approved by us in advance and embodied in the construction contract, and (ii)an agreed upon percentage of the real property is leased beforehand. We would receive a certificate of an architect, engineer or other appropriate party, stating that the real property complies with all plans and specifications. Our intent is to leave development risk with the developer. If remodeling is required prior to the acquisition of a real property, we would anticipate paying a negotiated maximum amount either upon completion or in installments commencing prior to completion. Such amount would be based on the estimated cost of the remodeling. In such instances, we would also have the right to review the seller's books during and following completion of the remodeling to verify actual costs. In the event of substantial disparity between estimated and actual costs, an adjustment in purchase price may be negotiated. We are not specifically limited in the number or size of real properties we may acquire. The number and mix of properties we may acquire will depend upon real estate and market conditions and other circumstances existing at the time we are acquiring our real properties. Joint Ventures We may invest in general partnership and joint venture arrangements with other real estate investors. There is a potential risk that we or a joint venture partner will be unable to agree on a matter material to the joint venture and we may not control the decision. Furthermore, we cannot guarantee that we will have sufficient financial resources to exercise any right of first refusal that may be part of a partnership or joint venture agreement. Our Policies With Respect to Borrowing We presently anticipate that we will borrow funds to acquire real properties. We may later refinance or increase mortgage indebtedness by obtaining additional loans secured by selected properties. We anticipate that aggregate borrowings, both secured and unsecured, will not exceed 75% of our real property fair value. Our Board of Directors reviews our aggregate borrowings to ensure that such borrowings are reasonable in relation to our assets. We may also incur indebtedness to finance improvements to properties and, if necessary, for working capital needs, or to meet the distribution requirements applicable to us under the Code. When incurring secured debt, we will seek to incur nonrecourse indebtedness, which means that the lenders’ rights in the event of our default generally will be limited to foreclosure on the property that secured the obligation, however, we may have to accept recourse financing, where we remain liable for any shortfall between the debt and the proceeds of sale of the mortgaged real property. If we incur mortgage indebtedness, we will endeavor to obtain level payment financing, meaning that the amount of debt service payable would be substantially the same each year, however, we acknowledge that some mortgages are likely to provide for one large payment, and therefore, we may incur floating or adjustable rate financing depending on market conditions and when our Board of Directors determines it to be in our best interest. 4 Sale or Other Disposition of Our Real Property Our Board of Directors determines whether a particular real property should be sold or otherwise disposed of after consideration of the relevant factors, including performance or projected performance of the property and market conditions, with a view toward achieving our principal investment objectives including maximizing capital appreciation. We cannot guarantee that our investment objectives will be realized. When appropriate to minimize our tax liabilities, we may structure the sale of a real property as a "like-kind exchange" under the federal income tax laws so that we may acquire qualifying like-kind replacement property meeting our investment objectives without recognizing taxable gain on the sale. Furthermore, our general policy will be to reinvest in additional real properties proceeds from the sale, financing, refinancing, or other disposition of our real properties that represent our initial investment in such real property or, secondarily, to use such proceeds for the maintenance and repair of existing properties or to increase our reserves for such purposes. The objective of reinvesting such portion of the sale, financing, and refinancing proceeds is to increase the total value of real estate assets that we own, and the cash flow derived from such assets to pay distributions to our stockholders. Despite this policy, our Board of Directors may distribute to our stockholders all or a portion of the proceeds from the sale, financing, refinancing, or other disposition of real properties. In determining whether any of such proceeds should be distributed to our stockholders, our Board of Directors considers, among other factors, the desirability of real properties available for purchase, real estate market conditions, and compliance with the REIT distribution requirements. In connection with a sale of a property, our preference will be to obtain an all-cash sale price. However, we may accept a purchase money obligation secured by a mortgage on the property as partial payment. There are no limitations or restrictions on our taking such purchase money obligations. The terms of payment upon sale will be affected by custom in the area in which the property being sold is located and the then economic conditions. To the extent we receive notes, securities, or other property instead of cash from sales, such proceeds, other than any interest payable on such proceeds, will not be included in net sale proceeds available for distribution until and to the extent the notes or other property are actually paid, sold, refinanced or otherwise disposed of. Thus, the distribution of the proceeds of a sale to stockholders may be delayed until such time. In such cases, we will receive payments in the year of sale in an amount less than the selling price and subsequent payments will be spread over a number of years. A real property may be sold before the end of the planned holding period if: ● in the judgment of our Board of Directors, the value of a property may decline; ● an opportunity has arisen to acquire or improve other properties; ● we can increase cash flow through the disposition of the property; or ● in the judgment of our Board of Directors, the sale of the property is otherwise in our best interest. The determination of whether a particular property should be sold or otherwise disposed of will be made after consideration of the relevant factors, including prevailing economic conditions, with a view to achieving maximum capital appreciation. We cannot assure you that this objective will be realized. The selling price of a property will be determined in large part by the amount of rent payable under the lease. If a tenant has a repurchase option at a formula price or if operating expenses increase without a commensurate increase in rent under our gross leases, we may be limited in realizing any appreciation. In connection with our sales of properties, we may lend the purchaser all or a portion of the purchase price. In these instances, our taxable income may exceed the cash received in the sale. The terms of payment will be affected by custom in the area in which the property being sold is located and the then-prevailing economic conditions. Presently, we do not intend to sell any of the real properties we acquired from the Bus Companies for a period of tenyears after we made our REIT election, which ends, July, 2017. Under the Code, if real property acquired from the Bus Companies is sold within such tenyear period, we would be taxed on the gain from the sale, as if such real property were in the hands of the Bus Companies, and a subsequent distribution of any of the profits would be taxed to the stockholder as a dividend. This would subject the proceeds of such sale to double taxation meaning taxation both at the corporate and stockholder level. 5 Purchases of Leases To the extent consistent with our REIT status, we may acquire long-term ground leases or master leases for real property which we could then sublet as determined by our Board of Directors. Making Loans and Investments in Mortgages We do not plan to make loans to other entities or persons unless secured by mortgages, however, we may advance funds to our own subsidiaries. We will not make or invest in mortgage loans unless we obtain an appraisal concerning the underlying property from a certified independent appraiser. In addition to the appraisal, we will obtain a customary lender's title insurance policy or commitment as to the priority of the mortgage or condition of the title. We will not make or invest in mortgage loans on any one property if the aggregate amount of all mortgage loans outstanding on the property, including the loans of our company, would exceed an amount equal to 75% of the fair market value of the property, unless we find substantial justification due to the presence of other underwriting criteria. Investment in Securities We do not intend to invest in equity securities of another entity, other than a directly or indirectly wholly-owned subsidiary, unless our Board of Directors approves the investment as part of a real property investment. We may purchase our own securities if the Board of Directors determines such purchase to be in our best interest. In the future, we may acquire some, all, or substantially all of the securities or assets of other REITs or similar entities where that investment would be consistent with our investment policies and REIT qualification requirements. There are no limitations on the amount or percentage of our total assets that may be invested in any one issuer, other than those imposed by the gross income and asset tests that we must satisfy to qualify as a REIT. We do not intend on purchasing securities that would require us to register as an "investment company" under the Investment Company Act of 1940, however, if we did purchase such securities, we would divest the securities before any registration would be required. Changes in Our Investment Objectives Subject to the limitations in our charter, our bylaws, and the Maryland General Corporation Law (“MGCL”), our business and policies will be controlled by our Board of Directors. Our Board of Directors has the right to establish policies concerning investments and the right, power, and obligation to monitor our procedures, investment operations, and performance of our company. Thus, stockholders must be aware that the Board of Directors, acting consistently with our organizational documents, applicable law, and their fiduciary obligations, may elect to modify our objectives and policies from time to time. Distribution Policy We cannot assure you that we will make distributions. In order to continue to qualify as a REIT for federal income tax purposes, we are required to, among other things, distribute at least 90% of our net REIT taxable income, other than net capital gains, each taxable year. Our policy is to make such distributions on a quarterly basis. We will seek to avoid, to the extent possible, the fluctuations in distributions that might result if distribution payments were based solely on actual cash received during the distribution period. To implement this policy, we may use cash received during prior periods or cash received subsequent to the distribution period and prior to the payment date for such distribution payment, to pay annualized distributions consistent with the distribution level established from time to time by our Board of Directors. Our ability to maintain this policy will depend upon, among other things, the availability of cash and applicable requirements for qualification as a REIT under the Code. Therefore, we cannot guarantee that there will be cash available to pay distributions or that distributions will not fluctuate. If cash available for distribution is insufficient to pay distributions to our stockholders, we may obtain the necessary funds by borrowing, issuing new securities, or selling assets. These methods of obtaining funds could affect future distributions by increasing operating costs. To the extent that distributions to our stockholders are made out of our current or accumulated earnings and profits, such distributions would be taxable as ordinary income. To the extent that our distributions exceed our current and accumulated earnings and profits, such amounts will constitute a return of capital to our stockholders for federal income tax purposes, to the extent of their basis in their stock, and any amount in excess of their stock basis would constitute capital gains. 6 One Time Earnings and Profits Distribution On August 20, 2007, our Board of Directors declared a one time special distribution of accumulated earnings and profits on our common stock of $6.40 per share, payable in cash and in common stock.For the purposes of the special distribution, our common stock was valued at $11.14 per share. The special distribution totaled approximately $62.1 million.The holders of our shares of common stock as of the close of business on August 20, 2007, the record date for the special distribution (the “Holders”), were eligible for the special distribution. The Holders were required to make an election as to the amount of our shares and/or cash they wished to receive for their respective portion of the special distribution.Holders were advised, due to the limitation of the aggregate amount of cash available for the special distribution, that their actual distribution may not be in the proportion of cash and shares they elected, but could be based on a pro ration of the available cash after all elections (i.e. not on a first come-first served basis).In October 2007, we paid or accrued approximately $19.8 million in cash and issued 3,775,400 of our shares, valued at approximately $42.1 million, to our stockholders in connection with the special distribution. Portfolio of Real Properties 165-25 147th Avenue.165-25 147th Avenue, Jamaica, New York (the “147th Avenue Property”) is owned in fee simple. The 147th Avenue Property consists of a 151,068 square foot industrial building located on 6.567 acres. The 147th Avenue Property is comprised of three parcels. The main parcel contains an entire block which is bordered by Rockaway Boulevard to the South, 167th Street to the North, 146th Avenue to the West and 147th Avenue to the East. A second parcel is located on the SE corner of 147th Avenue and 167th Street and a third parcel is located on the NE corner of 147th Avenue and 167th Street. The real property is leased to New York City as a bus depot for an initial term of 21 years, expiring December 2026, with a first year rent of approximately $2.8 million which rent escalates to a 21st year rent ofapproximately $4.1 million. Rent continues to escalate during the following two 14 year extension terms. 49-19 Rockaway Beach Boulevard.49-19 Rockaway Beach Boulevard, Queens, New York (the “Rockaway Beach Property”) is owned in fee simple. The Rockaway Beach Property consists of a 28,790 square foot industrial building on 3.026 acres. The Rockaway Beach Property is located on both the North and South side of Rockaway Beach Boulevard. One parcel is located on the South side of Rockaway Beach Boulevard between Beach 47th and Beach 49th Street. This parcel is developed with a 28,790 square foot industrial building. The second parcel which is comprised of six contiguous tax lots is located on the North side of Rockaway Beach Boulevard between Beach 49th Street and Beach 50th Street. The Rockaway Beach property has been leased to New York City as a bus depot for an initial term of 21years, expiring December 2026, with a first year rent of approximately $0.6 million escalating over the term to a 21st year rent of approximately $0.9 million. The rent escalates during the following two 14 year extension terms. 85-01 24th Avenue.85-01 24th Avenue, East Elmhurst, New York (the “24th Avenue Property”) is owned in fee simple. The 24th Avenue Property consists of a 118,430 square foot industrial building on 6.432 acres. The 24thAvenue Property is located on the block front bordered by 23rd Avenue to the North, 24th Avenue to the South, 85th Street to the West and 87th Street to the East in East Elmhurst, New York. The 24th Avenue Property has been leased to New York City as a bus depot for an initial term of 21years, expiring December 2026, with a first year rent ofapproximately $2.6 million escalating during the term to a 21st year rent of approximately $3.8 million. The rent escalates during the two 14 year extension terms. 114-15 Guy Brewer Boulevard.114-15 Guy Brewer Boulevard, Jamaica, New York (the “Guy Brewer Property”) is owned in fee simple. The Guy Brewer Property consists of a 75,800 square foot industrial building on 4.616 acres. The Guy Brewer Property is located on the NE corner of 115th Avenue and Guy Brewer Boulevard in Jamaica, New York. The Guy Brewer Property has been leased to New York City as a bus depot for an initial term of 21 years, expiring December 2026, with a first year rent of approximately $1.5 million escalating to a 21st year rent of approximately $2.2 million. Escalations continue during the following two 14 year renewal terms. 612 Wortman Avenue.612 Wortman Avenue, Brooklyn, New York (the “Wortman Avenue Property”) is owned in fee simple. The Wortman Avenue Property consists of an industrial building of 27,250 square feet located on 10.389 acres. The Wortman Avenue Property is located along the entire block front surrounded by Wortman Avenue to the North, Cozine Avenue to the South, Fountain Avenue to the East and Montauk Avenue to the West. An additional parcel made up of three tax lots is located along the entire block front bordered by Cozine Avenue, Milford Avenue, Flatlands Avenue, and Logan Street. The Wortman Avenue Property is primarily leased to Varsity Bus Co.,Inc Varsity Bus has occupied a portion of the Wortman Avenue Property since 2003. Under the lease, Varsity Bus is leasing 238,182 square feet of outdoor parking and approximately 16,928 square feet of indoor maintenance and office space for $311,800 per year from February2006 to August2006, increasing by the cost of living index from September2006 to August2010, when the term ends. In December 2009, Varsity Bus executed one of the extension options under the lease through August 2015. Rent for the first year under the extension, which began on September 1, 2010, was approximately $833,000 and is subject to increase in accordance with the lease agreement for the remaining four years. This property represents approximately 9% of our total property building space and 3% of our total gross rental income. In addition, Varsity Bus also pays a 60% share of utility and building maintenance costs. Varsity Bus has the right to terminate the term on six months notice at an earlier date. Varsity Bus also has the right to lease the space for up to four–five year consecutive extension terms after 2010 at a rental rate equal to 90% of the fair market value at the beginning of the first extension term, with rent for following years at a compounding of annual CPI index increases. The balance of the Wortman Avenue Property had been occupied by Transit Facility ManagementCorp. (“TFM”), a subsidiary of our company, as a bus depot through September 30, 2008, at which time TFM’s operations were discontinued.We are presently seeking a tenant for the portion of this property which had been occupied by TFM. 7 23-85 87th Street.23-85 87th Street, East Elmhurst, New York (the “87th Street Property”) is owned in fee simple. The 87th Street Property consists of a 52,020 square foot industrial building on 7.016 acres. The 87th Street Property is located on the block front bordered by 23rd Avenue to the North, 24th Avenue to the South, 87th Street to the West and 89th Street to the East in East Elmhurst, New York. The 87th Street Property is leased to Avis Rent-A-Car Systems,Inc. as an automobile leasing and maintenance depot under a lease dated October31, 2003 with a term ending October31, 2023, with a base rent of approximately $1.8 million per year. For the sixth, eleventh and sixteenth years, the base rent will be increased by the greater of 105% of the immediately preceding base rent or the cumulative cost of living index increase for the preceding five years but not in excess of 115% of the immediately preceding base rent. The initial base rent had been reduced to approximately $1.5 million per year until the property was rezoned (which occurred in 2008). As a result of the rezoning, the base rent was increased to approximately $1.8 million per year plus an adjustment tied into the increase in the Consumer Price Index (“CPI”) pursuant to the lease as noted above. 8 Farm Springs Road.8 Farm Springs Road, Farmington, Connecticut (the “Farm Springs Property”) is owned in fee simple.The Farm Springs Property consists of a 107,654 square foot office building on approximately 10.53 acres.The Farm Springs Property has been leased to the Hartford Insurance Company asan office building for a term of 10 years with current annual rent of approximately $2.2 million escalating to approximately $2.3 million in 2012, in which year the lease expires. This property represents approximately 19% of our total property building space and approximately 19% of our total gross rental income. Renovations and Improvements Our real properties, except for the 87th Street Property and the Farm Springs Property, are used as bus depots. We have no plans or obligations to renovate or further develop any of our real properties. Financing Arrangements Hartford Loan Agreement On July 1, 2010, two indirect subsidiaries of the Company, 165-25 147th Avenue, LLC and 85-01 24th Avenue, LLC (collectively, the “Borrower”) entered into a Fixed Rate Term Loan Agreement (the “Hartford Loan Agreement”) with Hartford Life Insurance Company, Hartford Life and Accident Insurance Company and Hartford Life and Annuity Insurance Company (collectively, the “Lenders”) pursuant to which the Lenders made a term loan to Borrower in the aggregate principal amount of $45,500,000 (the “Loan”).The Loan was evidenced by certain promissory notes, executed simultaneously therewith, payable to the order of (i) Hartford Life Insurance Company in the stated amount of $25,000,000; (b) Hartford Life and Accident Insurance Company in the stated principal amount of $10,500,000; and (c) Hartford Life and Annuity Insurance Company in the stated principal amount of $10,000,000 (collectively, the “Notes”).The proceeds from the Loan were used to satisfy in full the Company’s obligations under the ING Loan Agreement. The obligations under the Hartford Loan Agreement are secured by, among other things, a first priority mortgage lien and security interest on certain (a) improved real estate commonly known as 165-25 147th Avenue, Laurelton, Queens, New York and 85-01 24th Avenue, East Elmhurst, Queens, New York(collectively, the “Real Estate”), and (b) personal property and other rights of the Borrower, all as more specifically described in that certain Consolidated, Amended and Restated Mortgage, Security Agreement and Fixture Filing dated as of July 1, 2010 (the “Mortgage”) and that certain Assignment of Leases and Rents dated as of July 1, 2010 among the Lenders and the Borrower, and other ancillary documents. The outstanding principal balance of the Loan shall bear interest at the fixed rate of 5.05% per annum.The Borrower is required to make monthly payments of interest only in the amount of $191,479.The principal is payable on the maturity date, July 1, 2017. ING Loan Agreement On July 2, 2007, the Company entered into a three year loan agreement, dated as of June 30, 2007 (the “ING Loan Agreement”), among certain direct and indirect subsidiaries of the Company, namely, Green Acquisition, Inc., Triboro Acquisition, Inc., Jamaica Acquisition, Inc., 165-25 147th Avenue, LLC, 49-19 Rockaway Beach Boulevard, LLC, 85-01 24th Avenue, LLC, 114-15 Guy Brewer Boulevard, LLC, (collectively, the “Borrowers”); and ING USA Annuity and Life Insurance Company; ING Life Insurance and Annuity Company; Reliastar Life Insurance Company; and Security Life of Denver Insurance Company (collectively, the “Lenders”). Pursuant to the terms of the ING Loan Agreement, the Lenders provided multiple loan facilities in the amounts and on the terms and conditions set forth in the ING Loan Agreement. The aggregate of all loan facilities under the ING Loan Agreement could not exceed $72.5 million. On July 2, 2007, the Borrowers made an initial term loan draw down of $17.0 million on the facility. In addition to the initial term loan, in October 2007, the Lenders collectively made a mortgage loan of $1.0 million and advanced an additional $2.0 million to the Borrowers. In February 2008, there was an additional draw under the facility of approximately $23.2 million. Interest on the loans was paid monthly. The interest rate on both the initial draw-down and mortgage loan was fixed at 6.59% per annum and the interest rate on the additional draw floated at a spread over one month LIBOR, 1.75% at June 30, 2010. In addition, there was a one-tenth of one percent non-use fee on the unused portion of the facility. 8 The loan facilities were collateralized by: (1) an Assignment of Leases and Rents on four bus depot properties (the “Depots”) owned by certain of the Borrowers and leased to the City of New York, namely (a) 49-19 Rockaway Beach Boulevard; (b) 165-25 147th Avenue; (c) 85-01 24th Avenue and (d) 114-15 Guy Brewer Boulevard; (2) Pledge Agreements under which (i) GTJ REIT pledged its 100% stock ownership in each of: (a) Green Acquisition; (b) Triboro Acquisition, and (c) Jamaica Acquisition, (ii) Green Acquisition pledged its 100% membership interest in each of (a) 49-19 Rockaway Beach Boulevard, LLC and (b) 165-25 147th Avenue, LLC, (iii) Triboro Acquisition pledged its 100% membership interest in 85-01 24th Avenue, LLC, and (d) Jamaica Acquisition pledged its 100% membership interest in 114-15 Guy Brewer Boulevard, LLC, and (3) a LIBOR Cap Security Agreement under which GTJ Rate Cap LLC, a wholly owned subsidiary of the Company, pledged its interest in an interest rate cap transaction evidenced by the Confirmation and ISDA Master Agreement, dated as of December 13, 2006, with SMBC Derivative Products Limited. The Company had assigned its interest in the interest rate cap to GTJ Rate Cap LLC prior to entering into the ING Loan Agreement. The $1.0 million mortgage loan was secured by a mortgage in the amount of $250,000 on each of the Depots collectively. On July 1, 2010, the outstanding balance of approximately $43.2 million under the ING Loan Agreement was repaid in full. Competitive Position of Our Real Properties We believe our real properties located in New York City, which are dedicated for use as bus depots, are in a favorable competitive position, since there are not many sites in Queens, Brooklyn, and New York that are suitable as bus depots or for the mass parking of automobiles. We believe the Farm Springs Property is in a favorable competitive position since it is located in an area of Hartford, Connecticut where many corporate executives reside, offering very short commutation times for such persons, is close to major highways, and has substantial parking. Insurance Coverage Our real properties are covered under an umbrella liability insurance policy. We believe that our insurance is adequate in amount and coverage. Occupancy With the exception of the Wortman Avenue Property, our real properties are fully occupied. New York City is the sole tenant of four of the real properties, (147th Avenue Property, Rockaway Beach Property, 24th Avenue Property, and Guy Brewer Property), Avis Rent-A-Car is the sole tenant of the fifth real property (87th Street Property), Varsity Bus is the majority tenant of the sixth real property (Wortman Avenue Property), the balance of which is available for lease, and Hartford Life Insurance is the sole tenant of the seventh property (Farm Springs Property). The loss of these above-mentioned tenants or their inability to pay rent could have a material adverse effect on our business and results of operation. Depreciation The following table provides information on tax depreciation of our real property: Property Tax Basis Depreciation Method (1) Remaining Life 147th Avenue Property and Rockaway Beach Property MACRS 17 years 24th Avenue Property MACRS 17 years Guy Brewer Property MACRS 17 years Wortman Avenue Property and 87th Street Property MACRS 17 years Farm Springs Property $ 21,970,325 MACRS 36 years Modified Accelerated Cost Recovery System (MACRS) is the current method of accelerated asset depreciation under the Code. 9 Rent per Square Footage The following table sets forth certain rental data of our real properties. It should be noted that rentals include outdoor parking and indoor maintenance and office space. For purposes of the following, aggregate rent is divided by aggregate square footage used, since the leases do not differentiate between outdoor parking, indoor maintenance, and office space. Rental Per Square Foot For 2010 Property (Tenant) Building Land 147th Avenue Property (New York City) Rockaway Beach Property (New York City) 24th Avenue Property (New York City) Guy Brewer Property (New York City) Wortman Avenue Property (Various) 87th Street Property (Avis Rent-A-Car) Farm Springs Property (Hartford Insurance) Environmental Matters Our real property, except for the Farm Springs Property, has had activity regarding removal and replacement of underground storage tanks. Upon removal of the old tanks, any soil found to be unacceptable was thermally treated off site to burn off contaminants. Fresh soil was brought in to replace earth which had been removed. There are still some levels of contamination at the sites, and groundwater monitoring programs have been put into place at certain locations. In July2006, we had entered into an informal agreement with the New York State Department of Environmental Conservation (“NYSDEC”) whereby we had committed to a three-year remedial investigation and feasibility study (the “Study”) for all site locations. In conjunction with this informal agreement, we have retained the services of an environmental engineering firm to assess the cost of the Study. The engineering report, which has an estimated cost range of approximately $1.4million to $2.6million, provided a “worst case” scenario whereby we would be required to perform full remediation on all site locations. While management believes that the amount of the Study and related remediation is likely to fall within the estimated cost range, no amount within that range can be determined to be the better estimate. Therefore, management believes that recognition of the low-range estimate is appropriate. While additional costs associated with environmental remediation and monitoring are probable, it is not possible at this time to reasonably estimate the amount of any future obligation until the Study has been completed. In May 2008, we received an updated draft of the remedial and investigation feasibility study and recorded an additional accrual of approximately $0.9 million for additional remediation costs. As of December 31, 2010, 2009 and 2008, we have recorded a liability of approximately $0.6 million, $1.1 million and $1.6 million, respectively related to the Study as disclosed in the engineering report. Presently, we are not aware of any claims or remediation requirements from any local, state or federal government agencies. Each of our properties, except for the Farm Springs Property, is still used as transit depots, including maintenance of vehicles.Our tenants are responsible for environmental conditions which occur during their tenancies, based on the terms of their respective leases. Competition for Additional Real Properties Our real property operations are subject to normal competition with other investors to acquire real property and to profitably manage such real property.Numerous other REITs, banks, insurance companies, and pension funds, as well as corporate and individual developers and owners of real estate, compete with us in seeking properties for acquisition and for tenants.Many of these competitors have significantly greater financial resources than us.Since our real properties are leased under long-term lease arrangements that are not due to expire in the next twelve months, we do not currently face any immediate competitive re-leasing pressures. 10 Employees We have five employees involved on a full time or part time basis with respect to our REIT operations. We believe that our relationship with our employees is good. Outdoor Maintenance Operations We, through our wholly-owned subsidiary, Shelter Express Corp., operate a group of outdoor maintenance businesses, electrical construction services business, parking facilities, and until September 30, 2008, a paratransit business. These subsidiaries (taxable REIT subsidiaries) are taxed as corporations.The majority of these operations are based in the New York metropolitan area, with additional operations based in the Los Angeles, California and Phoenix, Arizona metropolitan areas. This group also includes a number of other subsidiaries which are inactive and have little or no assets. The active subsidiaries are described below. New York Metropolitan Area Operations Our operations in the New York metropolitan area include MetroClean Express Corp. (“MetroClean”), Shelter Express Corp. (“Shelter Express”), Shelter Electric Maintenance Corp. (“Shelter Electric”), Shelter Parking Corp. (“Shelter Parking”), and Transit Facility Management Corp. (“TFM”). MetroClean MetroClean was founded in 1998 and is comprised of two major divisions, the outdoor advertising service division and the traffic control services division. The outdoor advertising service division provides services to outdoor advertising agencies for which we install and maintain bus shelters, urban panels, banners, murals, kiosks, automated pay toilets, video screens, and information centers. The work provided under these contracts is for the installation and maintenance of these structures, as well as the posting of advertisements in our customers’ illuminated and non-illuminated display boxes. The traffic control services division provides operation support to engineering and construction companies for which it protects road crews working on highways and roadways. With the use of safety barriers and vehicles equipped with protectors and attenuators, our crews secure work areas to allow contractors to conduct their services. Other aspects of this division include installation of concrete barriers that provide protection and security on highways and buildings. In addition, this division owns and offers for lease bucket trucks, light towers, cargo vans, back-up trucks, display boards, arrow boards, concrete barriers, wooden barriers, man-lifts, and under bridge inspection units. Shelter Express Shelter Express is currently a holding company of the taxable REIT subsidiaries. In July 2008, Shelter Express entered into a two year agreement with the Metropolitan Transit Authority Bus Company (“MTABC”), originally expiring in July 2010, granting a non-transferable license to the MTABC to use our payroll, human resource, dispatch, procurement, inventory, and shop management systems for certain bus depots. Shelter Express provides all necessary personnel, support, consulting, and maintenance services to the MTABC in relation to this agreement. In July 2010, the MTABC executed a six month extension option, and in December 2010, executed another six month extension option which expires in July 2011. In 2006, a contract was awarded by New York City to Cemusa USA (“Cemusa”), a subsidiary to a Spanish corporation. Under the contract, Cemusa is expected to replace the existing 3,200 New York City bus shelters, install over 330 newsstands and construct 20 automated pay toilets. On June26, 2006, Shelter Express entered into an agreement with CEMUSA Inc. to provide labor, equipment and supervision to service existing bus shelters throughout New York City. During the term, Shelter Express maintained all shelters existing at the beginning of the term which were not subsequently removed. On October 27, 2009, the Company received notice from its customer CEMUSA, Inc. that the Services Agreement dated June 26, 2006 between CEMUSA, Inc. and Shelter Express Corp.terminated onDecember 31, 2009 in accordance with its terms. The Services Agreement with CEMUSA, Inc. represented annual revenues of approximately $11.8 million. 11 Shelter Electric Shelter Electric is a licensed electrical contractor which provides support services for the activities of MetroClean Express and Shelter Express and electrical contracting services to other customers. Based on the growth and development of outdoor furniture advertising, Shelter Electric clients now also include Clear Channel Outdoor for electrification of bus shelters in Westchester County, New York and wall hangings in malls and various outdoor kiosks and furniture and CBS Outdoor for urban panels. In addition, it provides electrical construction services to a broad range of commercial, industrial, institutional and governmental customers in New York. Shelter Parking On August 13, 2010, the Company formed Shelter Parking, a New York corporation, to operate and manage parking facilities in the New York tri-state area. On September 30, 2010, Shelter Parking, through its wholly owned subsidiary, Shelter Parking Brevard, LLC, entered into a fifteen year lease agreement to operate a parking garage facility located at 245 East 54th Street. Transit Facility Management TFM was established in October 2001 to operate a paratransit service, providing door-to-door public transportation service to people with disabilities and unable to use conventional public transit services.TFM was one of several private paratransit bus companies in New York City under contract with the Metropolitan Transit Authority (“MTA”) as part of the joint plan between the MTA and the New York City Department of Transportation to provide paratransit services in order to comply with the Americans with Disabilities Act of 1990. The routes held by TFM included transit services in each of the five boroughs of New York City. As of September 30, 2008, TFM discontinued its operations. Los Angeles Metropolitan Area Operations Shelter Clean, Inc. was established in 2000 and is based in Los Angeles, California. Shelter Clean, Inc. provides support services for outdoor furniture advertisements to advertising agencies as well as engages in the installation, maintenance, posting, repair and cleaning of bus shelters, kiosks and other related structures where additional displays are located. As part of its services, Shelter Clean, Inc. provides its customers with site selection and marking, permit acquisition and execution, sub-contractor liaison, assembly and installation, record keeping, cost analysis, and inventory control. Services also include cleaning, trash containment, damage repair, graffiti removal, glass replacement, lighting repair, and repainting. Shelter Clean Inc.'s major contracts are with CBS Outdoor, JC DeCaux Outdoor, Van Wagner Outdoor, Orange County Transit Authority, and the City of Los Angeles Department of Transportation. Phoenix Area Operations On May1, 2006 Shelter Clean of Arizona commenced outdoor maintenance operations in Phoenix, Arizona.Shelter Clean of Arizona provides bus shelter maintenance services primarily for the City of Phoenix as well as other services for the adjoining City of Glendale. Employees As of December 31, 2010, we had a total of 253 employees, 129 of which were employed at Shelter Express, MetroClean, Shelter Electric, and Shelter Parking, collectively, 85 of which were employed at Shelter Clean, Inc., 34 which were employed at Shelter Clean of Arizona, Inc., and five of which were employed at the REIT.Approximately 102 of our employees are covered under collective bargaining agreements, and 151 employees have executive, managerial, administrative, office,clerical,or operational responsibilities. The collective bargaining agreements expire on June 30, 2012 for Shelter Electric and June 30, 2013 for MetroClean.The collective bargaining agreement for Shelter Express expired on June 30, 2010. We consider our relations with our employees to be good. Litigation The outdoor maintenance and discontinued paratransit businesses are presently not parties to any litigation except litigation in the ordinary course of their business, carrying no material liabilities for such businesses. 12 Competition Each of the outdoor maintenance businesses faces substantial competition in its respective market. Competition is based on price and level of service. These companies compete with companies with greater financial and physical resources, including greater numbers of vehicles and other equipment. We believe that our outdoor services operations are significant in each market in which it operates as a percentage of all such services in the market. Our Compliance with Governmental Regulations Many laws and government regulations are applicable to our properties and outdoor maintenance operations and changes in these laws and regulations, or their interpretation by agencies and the courts, occur frequently. Costs of Compliance with the Americans with Disabilities Act Under the Americans with Disabilities Act of 1990, or ADA, all public accommodations must meet federal requirements for access and use by disabled persons.Although we believe that we are in substantial compliance with present requirements of the ADA, none of our properties have been audited, nor have investigations of our properties been conducted to determine compliance.Therefore, we may incur additional costs in connection with the ADA.There are also federal, state, and local laws which also may require modifications to our properties or restrict our ability to renovate our properties.We cannot predict the cost of compliance with the ADA or other legislation.If we incur substantial costs to comply with the ADA or any other legislation, our financial condition, results of operations, cash flow and ability to satisfy our debt service obligations and pay liquidating distributions could be adversely affected. Costs of Government Environmental Regulation and Private Litigation Environmental laws and regulations hold us liable for the costs of removal or remediation of certain hazardous or toxic substances which may be on our properties.These laws could impose liability without regard to whether we are responsible for the presence or release of the hazardous materials.Government investigations and remediation actions may have substantial costs and the presence of hazardous substances on a property could result in personal injury or similar claims by private plaintiffs.Various laws also impose liability on persons who arrange for the disposal or treatment of hazardous or toxic substances for the cost of removal or remediation of hazardous substances at the disposal or treatment facility.These laws often impose liability whether or not the person arranging for the disposal ever owned or operated the disposal facility.As the owner and operator of our properties, it is possible that we may have to arrange for the disposal or treatment of hazardous or toxic substances. Use of Hazardous Substances by Some of Our Tenants Some of our tenants may handle hazardous or toxic substances and wastes on our properties as part of their routine operations.Environmental laws and regulations subject these tenants, and potentially us, to liability resulting from such activities.We require the tenants, in their respective leases, to comply with these environmental laws and regulations and to indemnify us for any related liabilities.We are unaware of any material noncompliance, liability, or claim relating to hazardous or toxic substances or petroleum products in connection with anyof our properties. Other Federal, State, and Local Regulations Our properties are subject to various federal, state, and local regulatory requirements, such as state and local fire and life safety requirements.If we fail to comply with these various requirements, we may incur governmental fines or private damage awards.Although we believe that our properties are currently in material compliance with all of these regulatory requirements, we do not know whether existing requirements will change or whether future requirements will require us to make significant unanticipated expenditures that will adversely affect our ability to make liquidating distributions to our stockholders.We believe, based in part on engineering reports which we generally obtain at the time we acquire the properties, that all of our properties comply in all material respects with current regulations.However, if we were required to make significant expenditures under applicable regulations, our financial condition, results of operations, cash flow, and ability to satisfy our debt service obligations and to pay liquidating distributions could be adversely affected. Insurance Operation Regulations The provisions of the Insurance Law of the Cayman Islands require our insurance operations to mainatain a minimum net worth of $120,000. At December 31, 2010, we did not comply with the minimum net worth requirement. A meeting was held with the Cayman Islands Monetary Authority ("CIMA") on March 23, 2010, at which time they agreed withour plan of transferring the insurance balances into a Liquidating Trust and dissolving ourinsurance operations once the transfer is completed. The intent is to have this completed on or before the June 30, 2011 CIMA statutory filing deadline. ITEM 1A.RISK FACTORS You should carefully consider the specific factors listed below, together with the cautionary statement under the caption “Cautionary Statement Regarding Forward Looking Statements” and the other information included in this Report on Form 10-K. If any of the following significant risk factors set forth below actually occur, our business, financial condition, or results of operation could be materially adversely affected and the value of our common stock could decline. 13 Risks Related to our Organization and Structure Our failure to qualify as a REIT would subject us to corporate level income tax, which would materially impact funds available for distribution. We intend to operate in a manner so as to qualify as a REIT. Qualifying as a REIT will require us to meet several tests regarding the nature of our assets and income on an ongoing basis. A number of the tests established to qualify as a REIT for tax purposes are factually dependent. Therefore, while we intend to qualify as a REIT, it may not be possible at this time to assess our ability to satisfy these various tests on a continuing basis.Additionally, we cannot guarantee that our company will in fact qualify as a REIT or remain qualified as a REIT. If we fail to qualify as a REIT in any year, we would be required to pay federal income tax on our net income. In order to pay this tax, we may need to borrow money or sell assets. Our payment of income tax would substantially decrease the amount of cash available to be distributed to our stockholders. In addition, we would no longer be required to distribute substantially all of our taxable income to our stockholders. Unless our failure to qualify as a REIT is excused under relief provisions of the federal income tax laws, we could not re-elect REIT status until the fifth calendar year following the year in which we failed to qualify. In addition, even if we qualify as a REIT in any year, we would still be subject to federal taxation on certain types of income. For example, we would be subject to federal income taxation on the net income earned by our “taxable REIT subsidiaries”, that is, our corporate subsidiaries with respect to which elections are made to treat the same as separate, taxable subsidiaries, presently including our outdoor maintenance businesses. We may have to spin off our taxable REIT subsidiaries. On a going forward basis, at least 75% of our assets must be those which may be held by REITs. Our outdoor maintenance business assets, and any other assets we may add to that group, are not qualified to be held directly by a REIT. Accordingly, we may be required, in the future, to spin off these businesses in order to protect our status as a REIT. If we do so, we may be distributing a significant portion of our assets, which could materially and adversely affect the value of our common stock. It should be noted, however, that such distribution would be made to the then holders of our common stock. Real Property Business, Investment, Diversification, and Environmental Risks The majority of our real properties are currently comprised of six rentable real properties in the New York area, and we may not grow or diversify our real estate portfolio substantially in the future, leaving us vulnerable to New York area problems. We own seven income producing real properties, six of which are located in New York City, and one of which is located near Hartford, Connecticut.The six New York City real properties are commercial and are located in Queens and Brooklyn, New York.New York City is the sole tenant of four of the properties. The lack of diversity in the properties which we own, and their principal tenant, New York City, should we not diversify, could increase your risk of owning our shares. Adverse conditions at that limited number of properties or in the location in which the properties exist would have a direct negative impact on your return as a stockholder. Financing of our real property could lead to loss of the real property if there is a default. The growth and diversification of our real property business is expected to be financed by borrowed funds. We may borrow sums up to 75% of the value of our real property portfolio. Such loans may result in substantial interest charges which can materially reduce distributions to our stockholders. The documentation related to such loans is expected to contain covenants regulating the manner in which we may conduct our businesses and may restrict us from pursuing opportunities which could be beneficial to our stockholders. In addition, if we are unable to meet our payment or other obligations to our lenders, we risk loss of some or all of our real property portfolio. We depend upon our tenants to pay rent in a timely manner, and their inability or refusal to pay rent could impact our ability to pay our indebtedness, leading to possible defaults, and reduce cash available for distribution to our stockholders. Our real property, particularly those we may purchase in the future, will be subject to varying degrees of risk that generally arise from such ownership. The underlying value of our properties and the ability to make distributions to you depend upon the ability of the tenants of our properties to generate enough income to pay their rents in a timely manner. Their inability or unwillingness to do so may be impacted by employment and other constraints on their finances, including debts, purchases and other factors. Additionally, the ability of commercial tenants of commercial properties would depend upon their ability to generate income in excess of their operating expenses to make their lease payments to us. Changes beyond our control may adversely affect our tenants' ability to make lease payments and consequently would substantially reduce our income from operations and our ability to meet our debt service requirements and make distributions to you. These changes include, among others, the following: 14 ● changes in national, regional, or local economic conditions; ● changes in local market conditions; and ● changes in federal, state, or local regulations and controls affecting rents, prices of goods, interest rates, fuel, and energy consumption. Due to these changes or others, tenants may be unable to make their lease payments. A default by a tenant, the failure of a tenant's guarantor to fulfill its obligations, or other premature termination of a lease could, depending upon the size of the leased premises and our ability to successfully find a substitute tenant, have a materially adverse effect on our revenues and the value of our common stock or our cash available for distribution to our stockholders. If we are unable to find tenants for our properties, particularly those we may purchase in the future, or find replacement tenants when leases expire and are not renewed by the tenants, our revenues and cash available for distribution to our stockholders will be substantially reduced. We may not be able to diversify our real property portfolio due to the number and size our our competitors. Competition may adversely affect acquisition of properties and leasing operations. We compete for the purchase of commercial property with many entities, including other publicly traded REITs.Many of our competitors have substantially greater financial recourses than ours.In addition, our competitors may be willing to accept lower returns on their investments.If our competitors prevent us from buying the properties that we have targeted for acquisition, we may not be able to meet our property acquisition and development goals.We may incur costs on unsuccessful acquisitions that we will not be able to recover. If our competitors offer space at rental rates below our current rates or the market rates, we may lose current or potential tenants to other properties in our markets. Additionally, we may need to reduce rental rates below our current rates in order to retain tenants upon expiration of their leases.As a result, our results of operations and cash flow may be adversely affected. Lack of diversification and liquidity of real estate will make it difficult for us to sell underperforming properties or recover our investment in one or more properties. Our business is subject to risks associated with investment primarily in real property. Real property investments are relatively illiquid. Our ability to vary our portfolio in response to changes in economic and other conditions will be limited. We cannot assure you that we will be able to dispose of a property when we want or need to. Consequently, the sale price for any property we may purchase in the future may not recoup or exceed the amount of our investment. Our real property portfolio currently includes six real properties which have been, and continue to be, used as a bus depot or automobile facility and has certain environmental conditions resulting in continuing exposure to environmental liabilities. Generally our real properties have had activity relating to removal and replacement of underground storage tanks and soil removal; however, there are still some levels of contamination at the sites for which groundwater monitoring programs have been put into place. In addition, our properties are being used as transit depots including the maintenance of vehicles which may expose us to additional environmental liabilities. We cannot assess what further liability may arise from these factors. Discovery of previously undetected environmentally hazardous conditions at our real properties would result in additional expenses, resulting in a decrease in our cash flows and the return on your shares of common stock. Under various federal, state, and local environmental laws, ordinances and regulations, a current or previous real property owner or operator may be liable for the cost to remove or remediate hazardous or toxic substances on, under, or in such property. These costs could be substantial. Such laws often impose liability whether or not the owner or operator knew of, or was responsible for, the presence of such hazardous or toxic substances. Environmental laws also may impose restrictions on the manner in which property may be used or businesses may be operated, and these restrictions may require substantial expenditures or prevent us from entering into leases with prospective tenants that may be impacted by such laws. Environmental laws provide for sanctions for noncompliance and may be enforced by governmental agencies or, in certain circumstances, by private parties. Certain environmental laws and common law principles could be used to impose liability for release of and exposure to hazardous substances, including asbestos-containing materials into the air. Third parties may seek recovery from real property owners or operators for personal injury or property damage associated with exposure to released hazardous substances. The cost of defending against claims of liability, of complying with environmental regulatory requirements, of remediating any contaminated property, or of paying personal injury claims could reduce the amounts available for distribution to you. 15 A number of risks to which our real properties may be exposed may not be covered by insurance, which could result in losses which are uninsured. We could suffer a loss due to the cost to repair any damage to properties that are not insured or are underinsured. There are types of losses, generally of a catastrophic nature, such as losses due to terrorism, wars, earthquakes or acts of God that are either uninsurable or not economically insurable. Generally, we will not obtain insurance for hurricanes, earthquakes, floods or other acts of God unless required by a lender or we determine that such insurance is necessary and may be obtained on a cost-effective basis. If such a catastrophic event were to occur, or cause the destruction of one or more of our properties, we could lose both our invested capital and anticipated profits from such property. You may not receive any distributions from the sale of one of our properties, or not receive such distributions in a timely manner, because we may have to provide financing to the purchaser of such property, resulting in an inability or delay of distributions to stockholders. If we sell a property, you may experience a delay before receiving your share of the proceeds of such liquidation. In a forced or voluntary liquidation, we may sell our properties either subject to or upon the assumption of any then outstanding mortgage debt or, alternatively, may provide financing to purchasers. We may take a purchase money obligation secured by a mortgage as partial payment. To the extent we receive promissory notes or other property instead of cash from sales, such proceeds, other than any interest payable on those proceeds, will not be available for distribution until the promissory notes or other property are actually paid, sold, refinanced or otherwise disposed of. In many cases, we will receive initial down payments in the year of sale in an amount less than the selling price and subsequent payments will be spread over a number of years. Therefore, you may experience a delay in the distribution of the proceeds of a sale until such time. Outdoor Maintenance and Electrical Contracting Business Risk Our outdoor maintenance businesses depend on large direct or indirect municipal contracts, which are subject to the conduct of customers and municipalities and require substantial capital, which may be difficult to obtain. We operate several outdoor maintenance businesses focused on bus shelters, bill board advertising displays, and outdoor construction and maintenance support. Much of this business is related to large contracts between our customers and various municipalities. The loss by our customers of one or more of those contracts would have a material adverse effect on our business. In addition, these businesses have required significant capital and may require significant additional capital in the future. In addition to the risks related to additional investment, the capital may have to be funded by borrowing or asset sales since funding from our REIT operations is not likely, increasing the cost of such capital. Our electrical contracting business depends largely on successful bids, profitable contracts, and performance. We provide electrical contracting services to various customers. The loss of any of our larger customers or lack of acquiring new contracts would have a material adverse effect on our business. In addition, these businesses have required significant capital and may require significant additional capital in the future. In addition to the risks related to additional investment, the capital may have to be funded by borrowing or asset sales since funding from our REIT operations is not likely, increasing the cost of such capital. Deterioration in economic conditions in general could reduce demand for our outdoor maintenance and our electrical construction services and as a result, reduce our earnings and affect our financial condition. Changes in economic conditions may result in our customers facing bankruptcy or cutting back on spending, lowering the demand for our services. As a result, our results of operations and cash flow may be adversely affected. 16 Parking Facility Business Risk We may not be able to expand our parking garage portfolio. We currently operate a parking garage facility in New York City.We entered this business in October 2010. As a new company entering an already established market, we may face competition in acquiring new facilities.We may suffer losses if we cannot sustain profits and cannot expand our parking facility portfolio. Risks Related to Possible Conflicts of Interest Our officers and directors may have other interests which may conflict with their duties to us and our stockholders, and which may have adverse effects on the interests of us and our stockholders. Our officers and directors may have other interests which could conflict with their duties to us and our stockholders, and which may have adverse effects on the interests of us and our stockholders. For example, certain of such persons may have interests in other real estate related ventures and may have to determine how to allocate an opportunity between us and such other ventures. Also, such persons may have to decide on whether we should purchase or dispose of real property from or to an entity with which they are related, or conduct other transactions, and if so, the terms thereof. Such determinations may either benefit us or be detrimental to us. Our officers and directors are expected to behave in a fair manner toward us, and we require that potential conflicts be brought to the attention of our Board of Directors and that determinations will be made by a majority of directors who have no interest in the transaction. As of this time, only one officer and director, Paul Cooper, conducts a real property business apart from his activities with us. Risks Related to our Common Stock The absence of a public market for our common stock will make it difficult for a stockholder to sell shares, which may have to be held for an indefinite period. Prospective stockholders should understand that our common stock is illiquid, as there is currently no public market, and they must be prepared to hold their shares of common stock for an indefinite length of time. We have no current plans to cause our common stock to be listed on any securities exchange or quoted on any market system or in any established market either immediately or at any definite time in the future. While our Board of Directors may attempt to cause our common stock to be listed or quoted in the future, there can be no assurance that this event will occur. Accordingly, stockholders will find it difficult to resell their shares of common stock. Thus, our common stock should be considered a long-term investment. In addition, there are restrictions on the transfer of our common stock. In order to qualify as a REIT, our shares must be beneficially owned by 100 or more persons at all times and no more than 50% of the value of our issued and outstanding shares may be owned directly or indirectly by five or fewer individuals and certain entities at all times. Our charter provides that no person may own more than 9.9% of the issued and outstanding shares of our common stock. Any attempted ownership of our shares that would result in a violation of one or more of these limits will result in such shares being transferred to an "excess share trust" so that such shares will be disposed of in a manner consistent with the REIT ownership requirements. In addition, any attempted transfer of our shares that would cause us to be beneficially owned by less than 100 persons will be void ab initio (i.e., the attempted transfer will be considered to never have occurred). Our stockholder’ interests may be diluted by issuances under our 2007 Incentive Award Plan and other common stock issuances, which could result in lower returns to our stockholders. We have adopted the 2007 Incentive Award Plan, under which 1,000,000 shares of common stock are reserved for issuance, and under which we may grant stock options, restricted stock, and other performance awards to our officers, employees, consultants, and independent directors. The effect of these grants, including the subsequent exercise of stock options, could be to dilute the value of the stockholders' investments. In addition, our Board of Directors is authorized, without stockholder approval, to cause us to issue additional shares of our common stock, or shares of preferred stock on which it can set the terms, and to raise capital through the issuance of options, warrants and other rights, on terms and for consideration as the Board of Directors in its sole discretion may determine, subject to certain restrictions in our charter in the instance of options and warrants. Any such issuance could result in dilution to stockholders. The Board of Directors may, in its sole discretion, authorize us to issue common stock or other interests or our securities to persons from whom we purchase real property or other assets, as part or all of the purchase price. The Board of Directors, in its sole discretion, may determine the value of any common stock or other equity or debt securities issued in consideration of property or services provided, or to be provided, to us. 17 Federal Income Tax and Regulatory Requirements The requirement to distribute at least 90% of our taxable REIT income may require us to incur debt, sell assets or issue additional securities for cash, which would increase the risks associated with your investment. In order to qualify as a REIT, we must distribute annually to our stockholders at least 90% of our net income, other than any capital gains. To the extent that we distribute at least 90% but less than 100% of our net income in a calendar year, we will incur no federal corporate income tax on our distributed net income, but will incur a federal corporate income tax on any undistributed amounts. In addition, we will incur a 4% nondeductible excise tax if the actual amount we distribute to our stockholders in a calendar year is less than a minimum amount specified under federal income tax law. We intend to distribute at least 90% of our net income to our stockholders each year so that we will satisfy the distribution requirement and avoid the 4% excise tax. However, we could be required to include earnings in our taxable income before we actually receive the related cash. That timing difference could require us to borrow funds or raise additional capital to meet the distribution requirement and avoid corporate income tax and the 4% excise tax in a particular year. In the event that we don't distribute 100% of our net income, we will be subject to taxation at the REIT level on the amount of undistributed net income and to the extent we distribute such amount, you will be subject to taxation on it at the stockholder level. The minimum distribution requirements for REIT's may require us to borrow, sell assets or issue additional securities for cash to make required distributions, which would increase the risks associated with your investment in our company. Under existing tax law, we would be taxed at the corporate level if, within 10years of our election to be taxed as a REIT, we sell any real property acquired in the Reorganization in a taxable transaction. For that reason, we presently intend to hold such real property for at least 10years from our election to be taxed as a REIT. This policy would eliminate a sale as a way to obtain liquidity and would prevent a sale which would otherwise be made to take advantage of favorable market conditions. We are required to comply with Section 404 of the Sarbanes-Oxley Act of 2002 and furnish a report on our internal control over financial reporting. We are required to comply with Section 404 of the Sarbanes-Oxley Act of 2002 which requires us to assess and attest to the effectiveness of our internal control over financial reporting. As of December 31, 2010, our independent registered public accounting firm is not required to opine as to the adequacy of our assessment and effectiveness of our internal control over financial reporting. If any deficiencies or material weaknesses exist as a result of our assessment of our internal controls over financial reporting, our financial statements may be materially adversely affected. Acquisition Risks Our inability to identify or find funding for acquisitions could prevent us from diversification or growth and could adversely impact the value of an investment in us. We may not be able to identify or obtain financing to acquire additional real properties. We are required to distribute at least 90% of our net income, excluding net capital gains, to our stockholders in each taxable year, and thus our ability to retain internally generated cash is very limited. Accordingly, our ability to acquire properties or to make capital improvements to or remodel properties will depend on our ability to obtain debt financing from third parties or the sellers of properties. If mortgage debt is unavailable at reasonable rates, we may not be able to finance the purchase of additional properties. If we place mortgage debt on our current properties, we will run the risk of being unable to refinance the additional properties when the loans become due, or of being unable to refinance on favorable terms. If interest rates are higher when we refinance the properties, our income would be reduced. We may be unable to refinance properties. If any of these events occurs, our cash flow would be reduced. This, in turn, would reduce cash available for distribution to our stockholders and may hinder our ability to raise more capital. We have incurred and plan to incur mortgage and other indebtedness, which could result in material damage to our business if there is a default. Significant borrowings by us will increase the risks of owning shares of our company. If there is a shortfall between the cash flow generated by our properties and the cash flow needed to service our indebtedness, then the amount available for distributions to our stockholders will be reduced or eliminated. In addition, incurring mortgage debt increases the risk of loss since defaults on indebtedness secured by a property may result in lenders initiating foreclosure actions. In that case, we could lose the property securing the loan that is in default, thus reducing the value of your investment. If any mortgages or other indebtedness contain cross-collateralization or cross-default provisions, a default on a single loan could affect multiple properties. 18 Additionally, when providing financing, a lender may impose restrictions on us that affect our distribution and operating policies and our ability to incur additional debt. Loan documents we enter into may contain covenants that limit our ability to further mortgage the property, merge with another company, or discontinue insurance coverage. These or other limitations may limit our flexibility and our ability to achieve our operating plans.Our failure to meet such restrictions and covenants could result in an event of default under our line of credit and result in the foreclosure of some or all of our properties. Investing in properties through joint ventures creates a risk of loss to us as a result of the possible inaction or misconduct of a joint venture partner. Joint venture investments may involve risks not present in a direct acquisition, including, for example: ● the risk that our co-venturer or partner in an investment might become bankrupt; ● the risk that such co-venturer or partner may at any time have economic or business interests or goals which areconsistent with our business interests or goals; or ● the risk that such co-venturer or partner may be in a position to take action contrary to our instructions or requests or contrary to our policies or objectives, such as selling a property at a time when it would have adverse consequences for our stockholders. Actions by such a co-venturer or partner might have the result of subjecting the applicable property to liabilities in excess of those otherwise contemplated and may have the effect of reducing our cash available for distribution. It also may be difficult for us to sell our interest in any such joint venture or partnership in such property. Borrowings may increase our business risks Income distributions may cause us to borrow, resulting in borrowing costs and risk of defaults. We are required to distribute at least 90% of our taxable net income, excluding net capital gains to our stockholders in each taxable year. However, depending on the size of our operations, we will require a minimum amount of capital to fund our daily operations. In addition, we may require working capital for our outdoor maintenance businesses. We may have to obtain financing from either affiliated or unaffiliated sources to meet such cash needs. This financing may not be available to us on acceptable terms or at all, which could adversely affect our operations and decrease the value of your investment in our company. As we incur indebtedness which may be needed for operations, we increase expenses which could result in a decrease in cash available for distribution to our stockholders. The risk associated with ownership of our common stock depends upon, among other factors, the amount of debt we incur. We have incurred and intend to incur additional indebtedness in connection with our acquisition of properties. We may also borrow for the purpose of maintaining our operations or funding our working capital needs. Lenders may require restrictions on future borrowings, distributions and operating policies. We also may incur indebtedness if necessary to satisfy the federal income tax requirement that we distribute at least 90% of our taxable net income, excluding net capital gains, to our stockholders in each taxable year. Borrowing increases our business risks. Debt service decreases cash available for distribution since we will be responsible for retiring the debt and paying the attendant interest. In the event the fair market value of our properties was to increase, we could incur more debt without a commensurate increase in cash flow to service the debt. In addition, our Board of Directors can change our policy relating to the incurrence of debt at any time without stockholder approval. Prolonged disruptions in the financial markets could affect our ability to obtain financing on reasonable terms and have other adverse effects on us and the market price of our common stock. Global stock and credit markets have recently experienced significant price volatility, dislocations and liquidity disruptions, which have caused market prices of many stocks to fluctuate substantially and the spreads on prospective debt financings to widen considerably.These circumstances have materially impacted liquidity in the financial markets, making terms for certain financings less attractive, and, in certain cases, have resulted in the unavailability of certain types of financing.If these conditions persist, lending institutions may be forced to exit markets such as repurchase lending, become insolvent or further tighten their lending standards or increase the amount of equity capital required to obtain financing, and in such event, could make it more difficult for us to obtain financing on favorable terms or at all.Our profitability will be adversely affected if we are unable to obtain cost-effective financing for our investments.A prolonged downturn in the stock or credit markets may cause us to seek alternative sources of potentially less attractive financing, and may require us to adjust our business plan accordingly.In addition, these factors may make it more difficult for our borrowers to repay our loans as they may experience difficulties in selling assets, increased costs of financing or obtaining financing at all.These events in the stock and credit markets may also make it more difficult or unlikely for us to raise capital through the issuance of our common stock or preferred stock. These disruptions in the financial markets also may have a material adverse effect on the market value of our common stock and other adverse effects on us or the economy generally. 19 We have incurred and will incur indebtedness secured by our properties, which may subject our properties to foreclosure in the event of a default. Incurring mortgage indebtedness increases the risk of possible loss. Most of our borrowings to acquire properties would be secured by mortgages on our properties. If we default on our secured indebtedness, the lender may foreclose and we could lose our entire investment in the properties securing such loan which would adversely affect distributions to stockholders. For federal tax purposes, any such foreclosure would be treated as a sale of the property for a purchase price equal to the outstanding balance of the debt secured by the mortgage and, if the outstanding balance of the debt secured by the mortgage exceeds the basis of the property to our company, there could be taxable income upon a foreclosure. Such taxes would be payable by us if the sale was of our current real properties and took place within 10years after our REIT election. To the extent lenders require our company to cross-collateralize our properties, or our loan agreements contain cross-default provisions, a default under a single loan agreement could subject multiple properties to foreclosure. Increases in interest rates will increase the amount of our debtservices and increased interest payments will adversely affect our ability to make cash distributions to our stockholders. A change in economic conditions which results in higher interest rates would increase debt service requirements on variable rate debt and could reduce the amounts available for distribution to you as a stockholder. A change in economic conditions could cause the terms on which borrowings become available to be unfavorable. In such circumstances, if we are in need of capital to repay indebtedness in accordance with its terms or otherwise, we could be required to liquidate one or more of our investments in properties at times which may not permit realization of the maximum return on such investments. Difficulty obtaining permanent financing would limit the possible growth in our real property operations. The United States is presently experiencing a significant reduction in available credit.When we acquire real property using a revolving credit facility, we plan to refinance the same with permanent mortgage lending on the real property.If due to a lending contraction we are unable to find such financing with terms acceptable to us, we would be unable to restore the borrowings made under a revolving credit facility and we would be limited in further acquirements of real property. Our Ability to Change Policies Without a Stockholder Vote Our policies, including the limits on debt, may be changed or eliminated by our Board of Directors at any time without a vote of our stockholders. Our policies, including policies intended to protect our stockholders and the policies described in this annual report with respect to acquisitions, financing, limitations on debt and investment limitations, have been determined by our Board of Directors and can be changed at any time without a vote of our stockholders or notice to you as a stockholder if our Board of Directors so determines in the exercise of its duties. Possible Adverse Consequences of Limits on Ownership and Transfer of our Shares The limitation on ownership of our stock in our charter will prevent you from acquiring more than 9.9% of our common stock and may force you to sell common stock back to us. Our charter limits the beneficial and constructive ownership of our capital stock by any single stockholder to 9.9% of the number of outstanding shares of each class or series of our stock including our common stock. We refer to these limitations as the ownership limits. Our charter also prohibits the beneficial or constructive ownership of our capital stock by any stockholder that would result in (1)our capital stock being beneficially owned by fewer than 100 persons, (2)five or fewer individuals, including natural persons, private foundations, specified employee benefit plans and trusts, and charitable trusts, owning more than 50% of our capital stock, applying broad attribution rules imposed by the federal tax laws, (3)our company otherwise failing to qualify as a REIT for federal tax purposes. In addition, any attempted transfer of our capital stock that would result in the Company being beneficially owned by less than 100 persons will be void ab initio (i.e., such transfer will be considered to never have happened). If you acquire shares in excess of the ownership limits or in violation of the ownership limitations, we: 20 ● will consider the transfer (in whole or part) to be null and void; ● will not reflect the transaction on our books; ● may institute legal action to enjoin the transaction; ● will not pay dividends or other distributions to you with respect to those excess shares; ● will not recognize your voting rights for those excess shares; and ● will consider the excess shares held in trust for the benefit of a charitable beneficiary. If such shares are transferred to a trust for the benefit of a charitable beneficiary, you will be paid for such excess shares a price per share equal to the lesser of the price you paid or the “market price” of our stock. Unless shares of our common stock are then traded on a national securities exchange or quoted on a national market system, the market price of such shares will be a price determined by our Board of Directors in good faith. If shares of our common stock are traded on a national securities exchange or quoted on a national market system, the market price will be the average of the last sales prices or the average of the last bid and ask prices for the date of determination. If you acquire our common stock in violation of the ownership limits or the restrictions on transfer described above: ● you may lose your power to dispose of the stock; ● you may not recognize profit from the sale of such stock if the “market price” of the stock increases; and ● you may incur a loss from the sale of such stock if the “market price” decreases. Anti-takeover Provisions Related to Us Our Stockholder Rights Agreement is designed to discourage takeover attempts without approval of our Board of Directors, which could discourage a potential takeover bid and the related payment to our stockholders. The Stockholder Rights Agreement provides that a right is deemed to be issued and outstanding in conjunction with each outstanding share of our common stock. If any person or group, as defined in the agreement, acquires more than 15% of our outstanding common stock without the approval of our Board of Directors, each holder of a right, other than such 15% or more holder(s), will be entitled to purchase 1000th of a share of our SeriesA preferred stock for $50.00 which is convertible into our common stock at one-half of the market value of our common stock, or to purchase, for each right, $50.00 of our common stock at one-half of the market value. The effect of this provision is to materially dilute the holdings of such 15% or more holders and substantially increase the cost of acquiring a controlling interest in us. These types of provisions generally inhibit tender offers or other purchases of a controlling interest in a company such as ours. Limitations on share ownership and transfer may deter a sale of our company in which you could profit. The limits on ownership and transfer of our equity securities in our charter may have the effect of delaying, deferring or preventing a transaction or a change in control of our company that might involve a premium price for your common stock. The ownership limits and restrictions on transferability will continue to apply until our Board of Directors determines that it is no longer in our best interest to continue to qualify as a REIT. Our ability to issue preferred stock with terms fixed by the Board of Directors may include a preference in distributions superior to our common stock and also may deter or prevent a sale of our company in which a stockholder could otherwise profit. Our ability to issue preferred stock and other securities without your approval also could deter or prevent someone from acquiring our company. Our charter authorizes our Board of Directors to issue up to tenmillion shares of preferred stock. Our Board of Directors may establish the preferences and rights, including a preference in distributions superior to our common stockholders, of any issued preferred stock designed to prevent, or with the effect of preventing, someone from acquiring control of our company. 21 Maryland anti-takeover statute restrictions may deter others from seeking to acquire our company in a transaction in which a stockholder could profit. Maryland law contains many provisions, such as the business combination statute and the control share acquisition statute, that are designed to prevent, or have the effect of preventing, someone from acquiring control of our company without approval of our Board of Directors. Our bylaws exempt our company from the control share acquisition statute (which eliminates voting rights for certain levels of shares that could exercise control over us) and our Board of Directors has adopted a resolution opting out of the business combination statute (which prohibits a merger or consolidation of us and a 10% stockholder for a period of time) with respect to affiliates of our company. However, if the bylaw provisions exempting our company from the control share acquisition statute or the board resolution opting out of the business combination statute were repealed by the Board of Directors, in its sole discretion, these provisions of Maryland Law could delay or prevent offers to acquire our company and increase the difficulty of consummating any such offers. Because of our staggered Board of Directors, opposition candidates would have to be elected in two separate years to constitute a majority of the Board of Directors, which may deter a change of control from which a stockholder could profit. We presently have seven Board of Directors. Each director has or will have a three year term, and only approximately one-third of the directors will stand for election each year. Accordingly, in order to change a majority of our Board of Directors, a third party would have to wage a successful proxy contest in two successive years, which is a situation that may deter proxy contests. Certain provisions of our charter make stockholder action more difficult, which could deter changes beneficial to our stockholders. We have certain provisions in our charter and bylaws that require super-majority voting and regulate the opportunity to nominate directors and to bring proposals to a vote by the stockholders. ITEM 1B.UNRESOLVED STAFF COMMENTS None. 22 ITEM 2.PROPERTIES Portfolio of Real Estate Investments The following table sets forth information relating to each of our real estate investments in addition to the specific mortgages encumbering the properties: Portfolio of Real Properties as of March 15, 2011: Property and Location Year Acquired Leasable space – approximate sq. ft. Average Annual Occupancy Rate Total Annualized Rents Based on Occupancy $(000) Mortgage Balance $(000) Depreciated Cost of Land, Buildings & Equipment $(000) 147th Avenue Property, Jamaica, NY A Building 151,068 Land 286,057 100% $ $
